Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to Registration Statement on Form S-3, File No. 333-157215,of our report dated March 2, 2009, relating to the consolidated financial statements of General Maritime Corporation and subsidiaries (the “Company”), and the effectiveness ofthe Company’sinternal control over financial reporting, appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2008, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP New York,
